Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00287-CV

                               Cecil ADAMS and Maxine Adams,
                                         Appellants

                                                 v.

       HARRIS COUNTY and Christopher A. Prine, Clerk of the First Court of Appeals
                                   Appellees

                  From the 269th Judicial District Court, Harris County, Texas
                                 Trial Court No. 2014-35653
                            Honorable Dan Hinde, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order dismissing with
prejudice Maxine and Cecil Adamses’ claims against Christopher A. Prine in his official capacity
as the Clerk of the First Court of Appeals is AFFIRMED. The appeals of the trial court’s orders
denying Maxine and Cecil Adamses’ motion to dismiss Harris County’s interpleader petition and
granting the plea to the jurisdiction filed by Christopher Prine in his individual capacity are
DISMISSED FOR LACK OF JURISDICTION.

      We ORDER that Harris County and Christopher A. Prine, Clerk of the First Court of
Appeals, recover their costs of this appeal from appellants Cecil Adams and Maxine Adams.

       SIGNED December 9, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice